Title: To Alexander Hamilton from Philip Schuyler, 8 April 1780
From: Schuyler, Philip
To: Hamilton, Alexander


Philadelphia April 8th 1780
Dear Sir
Yesterday I had the pleasure to receive a line from Mrs Schuyler in answer to mine on the subject of the one you delivered me at Morris town; she consents to Comply with your and her daughters wishes. You will see the Impropriety of taking the dernier pas where you are. Mrs. Schuyler did not see her Eldest daughter married. That also gave me pain, and we wish not to Experience It a Second time. I shall probably be at Camp In a few days, when we will adjust all matters.
You have been mentioned in private Conversation to go as Secretary to the Embassy at the Court of Versailles; there is but one obstacle which prevents me from making up my mind on the subject; that you will know when I have the pleasure of seeing you. In the mean time revolve the matter in yours.
The pride, the folly, and perhaps too the Wickedness of some on a certain floor Combine to frustrate every Intention to promote the public Weal and releave my amiable Chief from his well grounded anxiety; the few that feel for him, and are alarmed at the critical State of our public affairs in Every department within as well as without have not been able to Carry a measure which they believed could have had Salutary Consequences. They have now proposed that a Committee should repair to head Quarters, Invested Conjointly with the General, with a kind of dictatorial power in order to afford Satisfaction to the army and to arrange the great departments thereof. Livingston, Elsworth and Mathews are appointed to prepare Instructions. Some good may result if Gentlemen who love the General are not Jealous of the army, and of a Generous turn are sent, but should General Sherman be at the head of the Triumviri the General will be tormented with the thousand little thesses which Roger has thrown together and which he Entitles a System. I shall not be sent on this business “because It would not be proper to send a person who as he has been in the Army will probably have a Bias in Its favor.” This reasoning is Conclusive.
Be so good as to desire Mrs. Cochran to mark which and how many Yards of the Silks marked on the inclosed she wishes to have and advise me by the first Conveyance.
Beware of Communications to this quarter which you would not wish the world to know. This hint will prevent you from writing but by a safe hand.
It is amusing to observe the Effect Sir Harry Clintons private No 15 has. The Southernites have their Spirits much raised by It. The Northerns look big and the Enemy’s distress is owing to their Virtue and Exertions. They wish for the 12000 Hessians to have the pleasure of devouring them. The war is to be at an End next winter, and as they wish to Conclude handsomely they will Insist that their Constituents compleat their Quotas without delay, and furnish aids of money &c. En verité there are only two or three of the Club who believe the letter spurious, but two who are decidedly of that opinion. Adieu my Love to Betsy, make the same to Mrs. Cochran, my best wishes to all at head Quarters,
I am Dr Sir sincerely Yours   &c &c
Ph. Schuyler
Colo. Hamilton
Yesterday a matter was agitated which aforded me an Opportunity of Insisting on the Justice & propriety of making good to the army the deficiency of pay occasioned by the depreciation of the Continental Currency. I was heard so favorably on the Subject that I shall this day venture a motion for a Resolution to that Effect, and Believe Success will Crown my Endeavour. If so, It will, I hope, relieve the General from much Inquietude on this Account.

